Citation Nr: 0841875	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-39 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to December 16, 2004 
for service connection for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Donald A. Anderson, attorney


WITNESSES AT HEARING ON APPEAL

Appellant, T.L., L.T.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from February 1941 to May 
1945.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2005 decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for post-traumatic stress disorder (PTSD), and assigned an 
effective date for service connection of December 16, 2004.


FINDINGS OF FACT

1.  On June 3, 2002, and no earlier, the veteran first filed 
a claim for service connection for PTSD.  

2.  In an unappealed decision, dated in July 2002, the RO 
denied a claim for service connection for PTSD.  

3.   In a rating decision, dated in September 2005, the RO 
granted service connection for PTSD, and assigned an 
effective date for service connection of December 15, 2004.  

4.  The RO's September 2005 rating decision, which granted 
service connection for PTSD, was based on service department 
records that were in existence, and had not been associated 
with the claims files, when VA first denied service 
connection for PTSD in July 2002.  


CONCLUSION OF LAW

The criteria for an effective date of June 3, 2002, and no 
earlier, for service connection for PTSD, have been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.156(c)(3) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

The veteran asserts that he is entitled to an effective date 
prior to December 16, 2004 for service connection for PTSD.  
During his hearing, held in April 2008, it was argued that an 
earlier effective date was warranted because the veteran was 
hospitalized at a VA facility for relevant symptoms in 1945, 
and in about 1981, and that these records were unavailable.  
It was further argued that an effective date commensurate 
with a May 1981 RO rating decision (which denied a claim for 
service connection for a nervous condition) was appropriate, 
and that the veteran had filed a number of claims for 
psychiatric symptoms prior to the current effective date.   

The Board notes that a July 2002 response from the National 
Personnel Records Center (NPRC) states that the veteran's 
service medical records are not available and may have been 
destroyed in a 1973 fire.  

In a claim, received on June 3, 2002, the veteran filed a 
claim for PTSD.  In a rating decision, dated in July 2002, 
the RO denied the claim.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  In November 2002, the veteran filed to reopen the 
claim.  In a rating decision, dated in February 2003, the RO 
again denied the claim.  There was no appeal, and the RO's 
decision became final.  Id.   

According to the Statement of the Case, dated in September 
2006, on December 16, 2004, the veteran filed to reopen the 
claim (this is apparently a reference to a statement received 
from J.L.P.M., Ph. D., received on that date).  In a rating 
decision, dated in September 2005, the RO granted service 
connection for PTSD, and assigned an effective date for 
service connection of December 16, 2004.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2008).

Generally, the effective date of an award of a claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  If a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

A review of the RO's July 2002 rating decision, as well as 
its February 2003 rating decision, shows that in each case 
the RO determined that there was no verified stressor.  

Subsequent to the RO's July 2002 and February 2003 rating 
decisions, additional service department records were 
associated with the claims files.  This evidence included 
unit histories for the veteran's anti-aircraft artillery 
battery, dated in 1944, which showed that his battery 
participated in a number of incidents of combat with Japanese 
forces.  

In September 2005, the RO granted the claim for PTSD, noting, 
in part, that the record was sufficient to show a confirmed 
stressor.  The RO assigned an effective date of December 16, 
2004, apparently by applying 38 C.F.R. § 3.400(q)(1)(ii), 
(r), as this effective date is commensurate with the date of 
the application to reopen the claim for PTSD following the 
RO's February 2003 rating decision which denied the claim.  

However, at any time after VA issues a decision on a claim, 
if VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, an award made based on all or in part on such 
records is effective on the date entitlement arose or the 
date VA received the previously denied claim, whichever is 
later.  See 38 C.F.R. § 3.156(c), (c)(3).  

The Board finds that the criteria for an earlier effective 
date have been established.  The veteran first filed a claim 
for PTSD on June 3, 2002.  The veteran's PTSD claim was 
initially denied in an unappealed and final rating decision 
dated in July 2002.  Subsequent to the RO's July 2002 rating 
decision, additional service department records were 
associated with the claims files which contained evidence 
that the veteran participated in combat.  There is no basis 
to find that these service department records did not exist 
when VA first decided the claim in July 2002.  Id.  In 
addition, in September 2005 the RO granted the claim for 
PTSD, in part, based on this evidence.  Specifically, the RO 
determined that the record was sufficient to show a confirmed 
stressor.  Under 38 C.F.R. § 3.156(c), the correct effective 
date is the date entitlement arose or the date VA received 
the previously denied claim, whichever is later.  In this 
case, it appears that the veteran was diagnosed with PTSD at 
least as early as May 2002.  See statement from J.L.P.M., 
Ph.D., dated in October 2002.  Therefore the correct 
effective date is the date that VA received the veteran's 
initial claim for PTSD, i.e., June 3, 2002.  Accordingly, the 
Board finds that the criteria for an effective date of June 
3, 2002 have been established.  To this extent, the claim is 
granted.  

An effective date for service connection for PTSD prior to 
June 3, 2002 is not warranted.  There is no communication, 
formal or informal, that could be interpreted as a claim of 
service connection for PTSD dated prior to June 3, 2002.  
Thus, the Board finds no legal basis for awarding service 
connection for PTSD any earlier than June 3, 2002.  38 
U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.1(p), 3.400.  In this 
regard, the Board has considered the arguments that an 
effective date commensurate with the RO's 1981 rating 
decision is warranted, that VA has been unable to locate 
records of VA hospitalization for relevant symptoms in 1946 
and about 1982, and that the RO has previously denied claims 
for psychiatric disorders on several occasions after 1981.  

A review of the record shows that the RO denied a claim for 
service connection for a "nervous condition" in May 1981, a 
claim for "nervousness" in August 1982, a claim for a 
"nervous condition" in September 1985, and an application 
to reopen a claim for a "nervous condition" in March 1989.  
In each case, there was no appeal and the RO's decisions 
became final.  See 38 U.S.C.A. § 7105(c).  The Board further 
notes that competent evidence of PTSD was not associated with 
the claims files at the time of any of these decisions.  

The criteria for service connection for acquired psychiatric 
disorders other than PTSD are distinct from the criteria for 
service connection for PTSD.  See 38 C.F.R. 
§§ 3.303, 3.304(f).  As none of these claims were for PTSD, 
the association of service department records pertaining to 
combat that were received in 2003, and which served as a 
basis for the RO's grant of service connection in September 
2005, was not material to these claims.  Therefore, 38 C.F.R. 
§ 3.156(c) does not pertain to the RO's 1981, 1982, 1985, and 
1989 decisions, and this regulation may not serve as the 
basis for an earlier effective date.  In addition, while it 
may be argued that these rating decisions, and their 
associated medical evidence, show that the veteran has had 
continuous psychiatric symptomatology since (at least) 1981, 
the fact remains that the aforementioned RO's decisions 
became final, and that they did not involve claims for PTSD.  
Therefore, these arguments do not provide a basis for the 
assignment of an effective date prior to June 3, 2002.  

Finally, to the extent that the veteran's representative has 
stated that VA has been unable to locate the veteran's VA 
records of hospitalization in 1946 and 1982, no such records 
are currently associated with the claims files.  The Board 
notes that a report from VA indicates that the veteran 
received treatment for unspecified symptoms between May and 
June of 1946, and that it states that these records were sent 
to the Federal Records Depot in July 1953 "without being 
stripped and have been destroyed."  In summary, there is no 
legal basis for an earlier effective date based on VA 
hospital records which are not associated with a claims file 
and appear to be unavailable.  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

In this case, in December 2004, the veteran filed to reopen 
his claim for service connection for PTSD.  In January 2005, 
he was afforded VCAA notice.  The RO granted his claim in a 
September 2005 rating decision.  The veteran then appealed 
the issue of entitlement to an earlier effective date for 
service connection, for which a separate VCAA notice is not 
required.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25,180 (2004).  
Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to 
issue a Statement of the Case if the disagreement is not 
resolved.  Id.  This was completed when the RO issued a 
Statement of the Case in September 2006.  In the Statement of 
the Case, the VA informed the veteran of the evidence needed 
to establish an earlier effective date.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the issue on appeal is an effective date issue, 
and the veteran was afforded sufficient notice in the 
September 2006 Statement of the Case.  He provided argument 
and testimony during a hearing held in April 2008.  No 
prejudice has been alleged by either the veteran or his 
representative, nor has any been demonstrated.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
attempted to obtain the veteran's service medical records, 
which have been determined to be unavailable.  The RO has 
obtained service department records, and VA and non-VA 
medical reports.  The Board therefore finds that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

An effective date of June 3, 2002, and no earlier, for 
service connection for PTSD is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


